28th Annual JPMorgan Healthcare Conference January 11, 2010 2 Forward-Looking Statements Statements made in this presentation may contain "forward-looking" information (as defined in the Private Securities LitigationReform Act of 1995), such as forecasts of future financial performance.Such statements involve risks and uncertainties and aresubject to change at any time. Factors that could cause actual results to differ are identified in the public filings made by thecompany with the Securities and Exchange Commission and include changes in Medicare and Medicaid reimbursements; ourability to maintain the occupancy rates and payor mix at our long-term care centers; potential liability for losses not covered by,or in excess of, our insurance; the effects of government regulations and investigations; the significant amount of ourindebtedness, covenants in our debt agreements that may restrict our activities, including our ability to make acquisitions, incurmore indebtedness and refinance indebtedness on favorable terms;increasing labor costs and the shortage of qualifiedhealthcare personnel; the impact of current economic conditions on our liquidity, results of operations and our ability to collectour receivables; and our ability to receive increases in reimbursement rates from government payors to cover increased costs.More information on factors that could affect our business and financial results are included in our public filings made with theSecurities and Exchange Commission, including our Annual Report on Forms 10-K and 10-KA and Quarterly Reports on Forms10-Q and 10-QA, copies of which are available on Sun’s web site, www.sunh.com. The forward-looking statements involve known and unknown risks, uncertainties and other factors that are, in some cases,beyond our control.We caution that any forward-looking statements made by us are not guarantees of future performance.Wedisclaim any obligation to update any such factors or to announce publicly the results of any revisions to any of the forward-looking statements to reflect future events or developments. Furthermore, references to non-GAAP financial information and pro forma, normalized data contained herein are reconciled tocomparable GAAP financial information in our earnings release dated October 27, 2009, which is available on our website atwww.sunh.com and has been filed with the SEC on Form 8-K.Any documents filed by Sun with the SEC may be obtained freeof charge at the SEC’s web site at www.sec.gov.In addition, investors and stockholders of Sun may obtain free copies of thedocuments filed with the SEC by contacting the Investor Relations Department of Sun at (505) 468-2341 (TDD users, pleasecall (505) 468-4458) or by sending a written request to Investor Relations, Sun Healthcare Group, Inc., 101 Sun Avenue NE,Albuquerque, NM 87109. You may also read and copy any reports, statements, and other information filed by Sun with the SECat the SEC public reference room at Room 1580, treet, N.E., Washington, D.C. 20549. Please call the SEC at (800)SEC- 0330 or visit the SEC’s web site for further information. References to “Sun” refer to Sun Healthcare Group, Inc. and its subsidiaries 3 Investment Highlights •Solid balance sheet with leverage reducing every quarter •The economy does not change the need for post-acute services •Part of the solution to lowering healthcare costs •Attractive industry fundamentals and reimbursement outlook •Nationally diversified portfolio of facilities •Focus on high-acuity patients •Strong financial performance •Robust cash flow •Proven and experienced management team 4 Sun
